Third District Court of Appeal
                               State of Florida

                        Opinion filed December 27, 2018.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D17-452
                    Lower Tribunal Nos. 17-376 & 17-1770
                             ________________

                             Daniel Junior, etc.,
                                    Appellant,

                                        vs.

                               James LaCroix,
                                    Appellee.

      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Milton Hirsch, Judge.

      Abigail Price-Williams, Miami-Dade County Attorney, and Michael B.
Valdes and Oren Rosenthal, Assistant County Attorneys, for appellant.

     Woodward and Reizenstein, P.A., and Philip L. Reizenstein and Bhakti
Kadiwar, for appellee.

      Chad A. Reader, William C. Peachey, Erez Reuveni and Vinita B.
Andrapalliyal (Washington, D.C.), for the United States of America as amicus
curiae.


Before ROTHENBERG, C.J., and FERNANDEZ and SCALES, JJ.

     SCALES, J.
      Appellant Daniel Junior, the director of the Miami-Dade County Corrections

and Rehabilitation Department (“Department”), appeals the trial court’s writ of

habeas corpus that, inter alia: (1) ordered the release of the appellee James La Croix,

notwithstanding that LaCroix was subject to a federal immigration detainer; and (2)

declared Miami-Dade County’s policy toward federal immigration detainers to be

unconstitutional under the Tenth Amendment of the United State Constitution.

Because the trial court lacked jurisdiction to adjudicate the constitutionality of the

subject federal immigration detainer, we reverse and quash the writ.1

      I.     Facts

      A. LaCroix held in custody

      Twice in January of 2017, LaCroix was charged with driving with a suspended

license while an habitual traffic offender, a third degree felony pursuant to section

322.34(5) of the Florida Statutes. LaCroix was out on felony bond for the first

offense when he was arrested for the second offense. Upon this second arrest, he was

placed in the custody of the Department. LaCroix pleaded guilty to each offense, and


1
  Because LaCroix has been deported pursuant to the subject federal immigration
detainer, LaCroix argues that Department’s appeal is moot. Notwithstanding
LaCroix’s mootness claim, we examine the legal appropriateness of the writ because
the issues implicated by it are likely to recur. “It is well settled that mootness does
not destroy an appellate court’s jurisdiction . . . when the questions raised are of great
public importance or are likely to recur.” Holly v. Auld, 450 So. 2d 217, 218 n.1
(Fla. 1984).

                                            2
on February 28, 2017, the trial court adjudicated him guilty and sentenced him to

time served.

      Thus, as of February 28, 2017, LaCroix was eligible for release from jail.

While he was in custody, however, the Department of Homeland Security (DHS)

transmitted to Department a DHS Form I-247X, commonly known as a federal

immigration detainer. In this form, an officer of the United States Immigration and

Customs Enforcement represented that the federal government suspected that

LaCroix, a Haitian national, was “a removable alien.” As such, the form requested

that Department maintain custody of LaCroix for an additional period not to exceed

forty-eight hours after the time he would otherwise be released from jail in order to

allow DHS to take custody of him.

      On March 1, 2017, LaCroix was transferred into federal custody pursuant to

the federal immigration detainer. LaCroix remained in the county jail pursuant to

this detainer request. At some point, LaCroix was deported from the United States.2

      B. The habeas corpus proceedings below

      On February 28, 2017, LaCroix filed in the trial court an “Emergency Petition

for Writ of Habeas Corpus.” LaCroix’s petition simply stated that Department had

failed to release LaCroix from jail after the expiration of his sentence. Immediately



2
  The record is not clear as to precisely when LaCroix was transported from the
county jail and deported.

                                         3
after receiving LaCroix’s petition, the trial court ordered Department to file a

response by March 2, 2017. Department met this filing deadline and, on March 2,

2017, the trial court conducted a hearing on LaCroix’s petition. Although LaCroix

was no longer in Department’s custody, the trial court nonetheless entered the instant

writ of habeas corpus on March 3, 2017. Department timely appeals

      C. Miami-Dade County’s policy toward immigration detainer requests

      LaCroix’s habeas corpus proceedings unfolded against the background of

Miami-Dade County’s efforts to adjust to evolving federal immigration policy. In

2013, the Miami-Dade County Commission passed Resolution No. R-1008-13,

which directed the County Mayor to implement a policy whereby Department would

not honor a federal immigration detainer request unless: (i) the federal government

agreed to reimburse Miami-Dade County for all expenses related to the detainer

request, and (ii) the inmate had either a conviction for a forcible felony or a pending

charge of a non-bondable offense. Because the federal government and Miami-Dade

County never came to agreement over the terms of this 2013 Resolution, Miami-

Dade County ended its cooperation on federal immigration detainer requests. On

January 25, 2017, President Trump issued an Executive Order that, in part, would

terminate certain federal grant funding to local government “sanctuary

jurisdictions.” Even though Miami-Dade County had not declared itself a

“sanctuary” county, given the discord with the federal government over County



                                          4
Resolution No. R-1008-13, the County Mayor directed Department to begin

honoring federal immigration detainer requests again.

      The Miami-Dade County Commission convened in special session on

February 17, 2017, to consider to what extent Miami-Dade County should cooperate

with the DHS on federal immigration detainer requests in light of the federal

government’s apparent threat to restrict grant funding to Miami-Dade County. At

this meeting, the County Commission adopted two Resolutions: (i) to return to

Miami-Dade County’s pre-2013 policy of cooperation on immigration detainer

requests so long as the federal government showed probable cause for the detainer

(Resolution No. R-163-17); and (ii) to authorize an appropriate legal challenge in

the event the federal government denied grant funding due to Miami-Dade County’s

policy on federal immigration detainer requests (Resolution No. R-164-17).3

      D. The Tenth Amendment basis for the trial court’s grant of the writ

      In adjudicating LaCroix’s habeas corpus petition, the trial court applied a

Tenth Amendment analysis to Department’s continued incarceration of LaCroix.4



3
  As Department’s initial brief points out, the meaning and implications of the
January 25, 2017 Executive Order; the federal government’s immigration detainer
policies; federal grant guidelines as they relate to local government compliance with
federal immigration law; and the status of Miami-Dade County’s own compliance
with the relevant federal law, 8 U.S.C. § 1373, all continued to evolve in the months
after the trial court granted the writ of habeas corpus to LaCroix. Our focus, though,
is on the trial court’s action of March 2-3, 2017.


                                          5
The trial court found that because the federal government has exclusive dominion

over immigration and deportation, Department cannot be “commandeered” to

perform the federal function of detaining prisoners for deportation purposes. In other

words, DHS could not “conscript” Department officers and facilities to continue

LaCroix’s custody after his state sentence expired. The trial court also found that

President Trump’s Executive Order coerced Department compliance based on the

threat of lost grant funding to Miami-Dade County if Department declined to

cooperate with federal immigration detainer requests. Finally, the trial court found

that LaCroix had standing to seek habeas corpus relief based on a Tenth Amendment

violation.

      II. Analysis5

      We quash the subject writ on the authority of Ricketts v. Palm Beach County

Sheriff, 985 So. 2d 591 (Fla. 4th DCA 2008), which held that a State trial court lacks

jurisdiction to adjudicate the validity of a federal immigration detainer.

      In the Ricketts case, the Palm Beach County Sheriff arrested Ricketts for a

third degree felony and held him in the county jail. After Ricketts attempted to post



4
 The Tenth Amendment to the United States Constitution provides: “The powers
not delegated to the United States by the Constitution, nor prohibited by it to the
States, are reserved to the States respectively, or to the people.”
5
 Our standard of review for a writ of habeas corpus is de novo. State v. S.M., 131
So. 3d 780, 784 (Fla. 2013).

                                          6
bond, the Sheriff refused to accept the bond because the Sheriff had received a

federal immigration detainer request. Ricketts sought habeas corpus relief from the

circuit court, asserting that he was illegally detained without judicial oversight or a

showing of probable cause. Id. at 592. The trial court denied Ricketts’s petition for

writ of habeas corpus and the Fourth District affirmed. Id. at 592-93. The Fourth

District, citing Plyler v. Doe, 457 U.S. 202 (1982), stated: “[A] state court cannot

adjudicate the validity of the federal detainer, as the area of immigration and

naturalization is within the exclusive jurisdiction of the federal government.” Id. at

593.

       The Court in Ricketts recognized that, once a person in custody becomes

subject to a valid federal immigration detainer, he or she no longer is held in the

custody of the state. Id. On the date of his petition for habeas corpus relief, LaCroix’s

physical location was a county jail cell, but his custodial status was established under

federal authority. The federal courts have exclusive jurisdiction over a person in

custody pursuant to valid federal authority. Ableman v. Booth, 62 U.S. 506, 523-24

(1858).

       LaCroix seeks to distinguish Ricketts by arguing that Ricketts challenged his

detention on due process grounds rather than on a Tenth Amendment basis. We note,

parenthetically, that LaCroix did not raise the Tenth Amendment in his petition

either, though the trial court based its grant of the writ on a Tenth Amendment



                                           7
rationale. In any event, LaCroix’s effort to distinguish Ricketts is immaterial in light

of the overriding jurisdictional issue in this case. Simply put, irrespective of whether

the challenge to the federal immigration detainer is based on an alleged due process

violation or a Tenth Amendment violation, a state court cannot adjudicate the

validity of a federal immigration detainer.6

      Reversed; writ of habeas corpus quashed.

      Fernandez, J., concurs.




6
  Because we conclude that the trial court lacked jurisdiction to adjudicate the
validity of the federal immigration detainer, we need not, and therefore do not, reach
the issue of whether LaCroix has standing to assert a Tenth Amendment
“commandeering” challenge.


                                           8
                                               Daniel Junior, etc., v. James E. LaCroix
                                                                    Case No. 3D17-452

      Rothenberg, C.J., specially concurring.

      Although I completely agree with the excellent analysis performed and the

conclusion reached in the majority opinion, I write to address the highly unusual and

troubling procedural evolution of this case.

      After posting a bond and obtaining a release from custody following a felony

arrest, the defendant, James E. LaCroix (“LaCroix”), was arrested on January 28,

2017 and charged with having committed another felony. Based upon the new

felony arrest while out on bond, LaCroix’s bond was revoked and he remained in

custody. On the following day, January 29, 2017, the Department of Homeland

Security (“DHS”) submitted a Request for Voluntary Transfer form (“DHS Form I-

247X,” “voluntary immigrations detainer request,” or “federal detainer”) to Miami-

Dade County (“the County”). The voluntary immigration detainer request states that

LaCroix had been deemed an immigration enforcement priority by DHS because “in

the judgment of a designated senior DHS official, his [] removal would serve an

important federal interest.” The voluntary immigration detainer request further

provides that: there was a finding of probable cause that LaCroix is a removable

alien; his identity had been confirmed; a final order of removal had been issued; and

requests that the County detain LaCroix for a period of time not to exceed forty-




                                          9
eight hours beyond the time LaCroix would otherwise be released to allow DHS to

assume custody of LaCroix.

      LaCroix remained in custody from January 28, 2017 to February 28, 2017.

On February 28, 2017, LaCroix appeared before Judge Milton Hirsch. During

LaCroix’s appearance, Judge Hirsch accepted LaCroix’s guilty pleas to both felony

cases, adjudicated LaCroix guilty, and sentenced LaCroix to credit for time served.

      At the hearing, and after LaCroix’s plea, LaCroix’s counsel informed Judge

Hirsch that, due to a federal detainer, LaCroix would not be released and thus he

intended to file an emergency motion for LaCroix’s release. Judge Hirsch advised

LaCroix’s to file a petition for writ of habeas corpus rather than a motion for

LaCroix’s release, and although no motion or petition had yet been filed, Judge

Hirsch stated that he would enter an order directing Daniel Junior, the Director of

the Department of Corrections (“the Department”), to respond within two days.

Immediately thereafter, and while still at the hearing, Judge Hirsch produced and

issued a previously prepared order with copies for distribution. In this order, Judge

Hirsch made findings regarding mootness; made claims as to what LaCroix would

allege even though no motion or petition had been filed, no allegations had yet been

made, and no defenses had yet been raised; ordered Daniel Junior to respond in

writing on or before noon on March 2, 2017 if he intended to oppose the petition;

and set a hearing for March 2, 2017 at 1:00 p.m.



                                         10
      Judge Hirsch’s order specifically states that LaCroix alleges “that he is

charged with no Florida crime and serving no county sentence.” The order then

finds, “If that is so, the county has neither the authority nor, presumably, the desire

to continue to hold him in its custody.” Lastly, the order claims that LaCroix is (will

be) alleging “that in continuing to hold him, the county acts as an agent for ICE, a

federal entity.”

      As directed by the trial court, LaCroix’s counsel filed an emergency petition

for writ of habeas corpus, not an emergency motion for release. The unsworn

petition challenged the legality of LaCroix’s continued detention beyond the

expiration of his sentence. The petition, however, made no claim that the County

was acting as an “agent for ICE,” as the trial court’s order contended it would allege.

      On the next morning, March 1, 2017, and within twenty-four hours of

LaCroix’s plea, LaCroix was released by the County and transferred into the custody

of federal immigration officials. On March 2, 2017, as directed by the trial court,

the County filed a response to the petition. In its response, the County attached a

copy of DHS Form I-247X (the voluntary immigration detainer request), which

stated that a finding of probable cause had been made by immigration officials,

LaCroix’s identity had been confirmed, an order for LaCroix’s removal had been

issued, and LaCroix’s detention was at the request of the federal detainer form. The

County additionally informed the trial court that LaCroix had already been



                                          11
transferred into federal immigration custody and put the trial court on notice that an

appellate court decision, which was binding authority on the trial court, had already

determined that the state court lacks jurisdiction to determine the issue raised in the

petition: the validity/legality of the federal detainer. Specifically, the County cited

to Ricketts v. Palm Beach County Sheriff, 985 So. 2d 591 (Fla. 4th DCA 2008),

which held that: (1) Ricketts could not “secure habeas corpus relief from the state

court on the legality of his federal detainer” because “[t]he constitutionality of his

detention pursuant to both the I-247 and I-203 federal forms is a question of law for

the federal courts,” id. at 592-93; and (2) “a state court cannot adjudicate the validity

of the federal detainer, as the area of immigration and naturalization is within the

exclusive jurisdiction of the federal government.” Id. (citing Plyler v. Doe, 457 U.S.

202, 225 (1982); DeCanas v. Bica, 424 U.S. 351, 354 (1976)).

      In its response, the County noted that, although the Third District had not yet

spoken on the issue, the Fourth District had in Ricketts; Ricketts was “an on-all-

fours decision that dismissed a virtually identical petition”; and the trial court was

required to render a similar dismissal, even if the trial court disagreed with that

outcome.

      After receiving the County’s response, with the attached copy of the federal

detainer form, the trial court conducted the scheduled hearing on March 2, 2017. At

the hearing, which was very brief, as reflected by the thirteen pages of transcript,



                                           12
LaCroix’s counsel argued that LaCroix was being unlawfully detained by the County

because he had completed his sentence and because his detention was based upon

nothing more than a request by the federal government without probable cause.

However, as the County had already provided proof that LaCroix was no longer

being detained by the County and that his detention for twenty-four hours was based

not only on probable cause, but on confirmation of his identity and a final order of

removal, this argument was without merit.

      LaCroix’s counsel also raised, for the first time at the hearing, that the Tenth

Amendment barred the County’s voluntary cooperation with ICE on immigration

detainers. In response, the County reiterated the arguments made in its written

response and additionally informed the trial court that the final order of removal

referenced in the detainer request means that LaCroix had already gone through the

adjudicative process, his claim had been heard, and a final order was issued stating

that LaCroix shall be removed from the United States.

      The County additionally argued that, although there are procedural safeguards

which protect individuals from being held indefinitely, federal law authorizes the

federal government and state and local agencies and detention facilities to cooperate

with each other. If an individual wishes to attack the legality or constitutionality of

a federal detainer request, he or she must do so in federal court, with notice to the

federal government and by providing the federal government with an opportunity to



                                          13
defend against the claims. That was not done in this case. The petition made no

constitutional challenge; the petition was filed in state court, which has no authority

to adjudicate such claims; and no notice was given to the federal government.

Lastly, the County argued that Ricketts controls and that LaCroix had cited to no

case that had concluded contrary to the Fourth District’s decision in Ricketts. Thus,

the County argued that the petition should be dismissed for lack of jurisdiction.

      Following the hearing, the trial court issued its order granting the petition.

The order, which is longer that the hearing transcript, relies on “facts” wholly outside

the record with no evidence to support them, makes findings on arguments not raised

in the petition or at the hearing, and in many instances, it is factually incorrect. In

fact, the order states that much of its findings are based on the trial court’s

independent investigation and review of Miami Herald newspaper articles.

      The order begins with its research regarding the size of the County’s

correctional system and the number of incarcerated individuals. It then discusses

historical data the trial court pulled from Miami Herald newspaper articles that

discussed the number of detainer requests issued in 2012, and the vote by the Miami-

Dade County Commission in 2013 to no longer honor such requests. Next, the order

cites to a Miami Herald newspaper article that referenced an executive order signed

by President Donald Trump, which the article claimed threatened to cut federal

grants to counties and cities that do not cooperate fully with Immigration and



                                          14
Customs enforcement and forced the County Mayor to immediately reverse the

County’s policy and to order county jails to comply with these detention requests.

The trial court then found that the County’s correctional facilities and personnel

“have been conscripted to lock him [LaCroix] up for and on behalf of the federal

government and to do so at the county’s expense.”

      The trial court’s order builds on its unsubstantiated theme of coercion by

claiming, again without evidentiary support and even in the absence of such a claim

by LaCroix, that the Department’s detention of LaCroix was achieved by “financial

starvation,” rendering the Department “the cat’s paw of ICE.” In addition to these

unsubstantiated claims, the order contends that LaCroix had argued that the

Department’s detention of him was in violation of the “anti-commandeering

principle of the Tenth Amendment.”

      The order then makes findings that are contrary to the unrefuted evidence

submitted at the hearing. For example, the order finds that the detainer request was

founded on mere belief by ICE that it had a basis to “inquire further as to LaCroix’s

status.” The detainer request was submitted with the County’s written response to

the trial court’s directive and contrary to the trial court’s order, it unequivocally

states that a finding of probable cause for removal had been made and a final order

of removal has been issued. Additionally, at the hearing, counsel for the County

reiterated that a finding of probable cause for removal had been made, LaCroix had



                                         15
been given a hearing before an immigration judge, and thereafter the immigration

judge issued a final order for LaCroix’s removal from the United States. Upon the

issuance of that order, federal authorities had the right to seize LaCroix. The

County’s cooperation simply provided ICE with the option of picking LaCroix up

from the county jail within forty-eight hours of his plea, rather than seizing him as

he left the courtroom. Thus, the trial court’s order is factually incorrect.

       Lastly, I feel compelled to address the trial court’s failure to follow binding

precedent, as this is not the first time this trial judge has failed to do so. See State v.

Washington, 114 So. 3d 182 (Fla. 3d DCA 2012). Just as in Washington, the trial

court failed to follow binding state precedent, and instead, relied on non-state, non-

binding opinions to support its position. In Washington, this Court reminded the

same trial judge that “[t]he decision[s] of the district courts of appeal represent the

law of Florida unless and until they are overruled by [the Florida Supreme] Court.”

Washington, 114 So. 3d at 185 (quoting Stanfill v. State, 383 So. 2d 141, 143 (Fla.

1980)). “Thus, in the absence of interdistrict conflict, district court decisions bind

all Florida trial courts.” Washington, 114 So. 3d at 185 (quoting Pardo v. State, 596

So. 2d 665, 666 (Fla. 1992)).

       In Ricketts, the Fourth District unequivocally held that “a state court cannot

adjudicate the validity of the federal detainer, as the area of immigration and

naturalization is within the exclusive jurisdiction of the federal government.”



                                            16
Ricketts, 985 So. 2d at 593 (citing Plyler v. Doe, 457 U.S. 202, 225 (1982)). “The

constitutionality of his detention pursuant to both the I-247 and I-203 federal forms

is a question of law for the federal courts.” Id. at 592-93. As the opinion explains:

      Once appellant posts bond on his state charges or his state sentence
      expires, he will be “released” from state custody and then booked on
      the federal immigration detainer. At that point, the sheriff will not be
      holding appellant pursuant to state authority but pursuant to federal
      authority, and the legality of the detainer and the process by which he
      is held will be a question for the federal courts.

Id. at 593 (footnote omitted).

      Just as in Ricketts, LaCroix completed his state sentence, he was booked on a

federal immigration detainer, and he was being held pursuant to federal authority

when the petition for writ of habeas corpus was filed. And, in this case, LaCroix

was released to federal custody prior to the hearing. Thus, LaCroix’s attacks upon

the legality and/or constitutionality of his temporary detention by the County

pursuant to the federal detainer was not properly raised in the state circuit court and

should have been dismissed for lack of jurisdiction.

      The trial court’s findings of coercion are also not supported by the record.

The trial court’s order claims that the County was coerced into cooperating with the

federal government. However, the County, which was ordered to respond to the

petition, made no such claim and the record on appeal demonstrates the opposite.

      In response to concerns by the County Mayor and the County Commissioners

regarding the potential loss of certain federal funds if declared a “sanctuary


                                          17
jurisdiction,” the County Commission called for a special meeting to be held on

February 17, 2017 to discuss the County’s policy regarding federal immigration

detainer requests. Prior to the meeting, a legal opinion was requested and received

from the County Attorney’s Office. In its opinion, the County Attorney advised,

among other things, that the Tenth Amendment of the United States Constitution

protected the County from being compelled to enforce a federal regulatory program,

and any cooperation between the County and the federal government with respect to

immigration enforcement “must, as a matter of law, be voluntary.” The opinion also

advised that the County had not been designated a sanctuary jurisdiction, the current

definition of sanctuary jurisdictions did not include the County, and the vast majority

of the County’s federal funding was not at risk whether or not the County decided

to revise its federal detainer policy.

      At the Commission meeting on February 17, 2017, the County Commission

considered six separate resolutions offering differing levels of cooperation with the

federal government regarding immigration detainer requests. After its discussion,

the County Commission voted to return to its pre-2013 policy and honor federal

detainer requests, provided a finding of probable cause for removal had been made.

Further, the County states in its answer brief before this Court that, “To date, no

grants issued by the Department of Justice and Homeland Security—nor any other




                                          18
federal department—have been conditioned on voluntary compliance with ICE

immigration detainers.”

      Although the Tenth Amendment protects states and local governments from

being “commandeered” or compelled to enact and enforce a federal regulatory

program, it does not foreclose the federal government from “encourag[ing] a State

[or local government] to regulate in a particular way, or . . . hold out incentives to

the States as a method of influencing a State’s policy choices.” New York v. United

States, 505 U.S. 144, 161, 166 (1992); see also South Dakota v. Dole, 483 U.S. 203,

203, 206 (1987) (holding that the federal government “may attach conditions on the

receipt of federal funds, and has repeatedly employed the power to further broad

policy objectives by conditioning receipt of federal moneys upon compliance by the

recipient with federal statutory and administrative directives”).

      Notably, the County, itself, has not alleged coercion, and if the County wished

to make such a claim, its challenge would be in federal court.

                                     Conclusion

      In my opinion, the trial court impermissibly crossed the line between neutral

arbiter of the facts to that of an advocate, preparing and issuing an order before the

filing of any motion or petition by LaCroix based on arguments not made by

LaCroix. The trial court’s order granting LaCroix’s petition also misstated the

record evidence, improperly relied on non-record “evidence” culled from non-



                                         19
authoritative newspaper articles and failed to apply binding precedent. Thus, for the

reasons articulated in the majority opinion and in this specially concurring opinion,

I agree that reversal of the trial court’s order is mandated.




                                           20